UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United’States of America
v. 14 Cr. 500 (NSR)-©!

Clydeoro Graham,
Defendant.

 

Clydedoro Graham,
Petitioner 19 Civ. 9629 (NSR)

Vv.

United States of America,
Respondent.

 

 

Order re: Attorney-Client Privilege Waiver (Informed Consent)
WHEREAS Clydedoro Graham has moved for relief from his conviction pursuant to 28

U.S.C, §2255 on the ground of ineffective assistance of counsel; and

WHEREAS the Government, after reviewing the motion papers, has concluded that the
testimony of Petitioner’s former trial counsel, Samuel Braverman, Esq. (“Counsel”), will be
needed in order to allow the Government to respond to the motion; and

WHEREAS the Court, after reviewing the motion papers, is satisfied that the testimony
of Counsel is needed in order to allow the Government to respond to the motion; and

WHEREAS by making the motion, the movant has waived the attorney-client privilege
as a matter of law; and

WHEREAS the Court is cognizant that, absent court order or informed consent, ethical

> -o-concerns may inhibit Counsel from disclosing confidential information relating to a prior client

  

  

 

 
even in the absence of a privilege, see, 2g., ABA Standing Comm, on Ethics and Prof.
Responsibility Formal Op. 10-456 (July 14, 2010), Disclosure of Information to Prosecutor
When Lawyer's Former Client Brings Ineffective Assistance of Counsel Claim,

IT IS HEREBY ORDERED that Counsel shall give sworn testimony, in the form of an
affidavit, addressing the allegations of ineffective assistance of counsel made by movant; and it
is further

ORDERED that Clydedoro Graham execute and return to this court within 60 days from
today’s date the accompanying “Attorney-Client Privilege Waiver (Informed Consent)” form. If
the document is not received by the court within 60 days from today’s date, the court will deny
the §2255 motion, on the ground that the movant failed to authorize the disclosure of information
needed to permit the Government to respond to the motion.

Dated: White Plains, New York
bu. , 2019 SO ORDERED.

. a pe

 

UNITED STATES DISTRICT JUDGE

Clarke of dhe Court divedked to

 

orl a copy of His Ofder to prose
Pods emer and Slens prof f Seence

on Le docket.

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America

 

v. 14 Cr, 500 (NSR)
Clydedoro Graham,
Defendant.
Clydedoro Graham,
Petitioner 19 Civ. 9629 (NSR)
Vv.

United States of America,
Respondent.

 

 

Attorney-Client Privilege Waiver (Informed Consent)
To: Clydedoro Graham

You have made a motion under Section 2255 of Title 28, United States Code, to have your
conviction set aside on the ground that you received ineffective assistance from your former
lawyer, Samuel Braverman (referred to in this form as “your former attorney”). The court has
reviewed your papers and determined that it needs to have a sworn testimonial statement from
Counsel in order to evaluate your motion.

By making this motion, you have waived the attorney-client privilege you had with your former
attorney to the extent relevant to determining your claim. This means that if you wish to press
your claim of ineffective assistance, you cannot keep the communications between yourself and
your former attorney a secret—you must allow them to be disclosed to the Government and to
the Court pursuant to court order. The court has already issued an Order (copy attached) ordering
your former attorney to give such testimony, in the form of an affidavit. This Informed Consent

form is designed to ensure that you fully understand and agree to this.

Specifically, if you wish to proceed with your motion to set aside your conviction on the basis
that you received ineffective assistance of counsel, you must sign this statement and return it to
the court in the attached envelope (keeping a copy for your records). The form constitutes your
authorization to your former attorney to disclose confidential communications (1) only in

 

 
response to a court order and (2) only to the extent necessary to shed light on the allegations of
ineffective assistance of counsel that are raised by your motion.

You should know that if you sign this authorization, you run the risk that your former attorney
will contradict your statements about his or her representation of you. However, you should also
know that the court will deny your motion if you do not authorize your former attorney to give
an affidavit in response to the Court’s attached Order.

You must return this form, signed by you and notarized, within sixty (60) days from the date of
the Court’s Order directing your former lawyer to give testimony. If the Court does not receive

this form, signed by you and notarized, within that time, the court will automatically deny your
motion.

NOTARIZED AUTHORIZATION

I have read the Court’s Order dated and this document headed Attorney-Client
Privilege Waiver (Informed Consent). I hereby authorize my former attorney, Edward
O’Callaghan, Esq., to comply with the Court’s Order by giving testimony, in the form ordered by
the court, relating to my motion to set aside my conviction on the ground of ineffective
assistance of counsel. This authorization allows my former attorney to testify only pursuant to
court order, and only to the extent necessary to shed light on the allegations of ineffective
assistance of counsel that are raised by my motion.

Dated:

 

 

stgnature

Sworn to before me this day of , 20

 

 

Notary Public

2.
Attorney-Client Privilege Waiver (Informed Consent)

 

 
